Name: Commission Implementing Decision of 11Ã December 2012 determining quantitative limits and allocating quotas for substances controlled under Regulation (EC) NoÃ 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer, for the period 1Ã January to 31Ã December 2013 (notified under document C(2012) 8899)
 Type: Decision_IMPL
 Subject Matter: business classification;  deterioration of the environment;  environmental policy;  trade;  tariff policy;  chemistry
 Date Published: 2012-12-15

 15.12.2012 EN Official Journal of the European Union L 347/20 COMMISSION IMPLEMENTING DECISION of 11 December 2012 determining quantitative limits and allocating quotas for substances controlled under Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer, for the period 1 January to 31 December 2013 (notified under document C(2012) 8899) (Only the Dutch, English, French, German, Hungarian, Italian, Maltese, Polish, Portuguese, and Spanish texts are authentic) (2012/782/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1005/2009 of the European Parliament and of the Council of 16 September 2009 on substances that deplete the ozone layer (1), and in particular to Articles 10(2) and 16(1) thereof, Whereas: (1) The release for free circulation in the Union of imported controlled substances is subject to quantitative limits. (2) The Commission is required to determine those limits and allocate quotas to undertakings. (3) Furthermore, the Commission is required to determine the quantities of controlled substances other than hydrochlorofluorocarbons that may be used for essential laboratory and analytical uses, and the companies that may use them. (4) The determination of the allocated quotas for essential laboratory and analytical uses has to ensure that the quantitative limits set out in Article 10(6) are respected, applying Commission Regulation (EU) No 537/2011 of 1 June 2011 on the mechanism for the allocation of quantities of controlled substances allowed for laboratory and analytical uses in the Union under Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer (2). As those quantitative limits include quantities of hydrochlorofluorocarbons licensed for laboratory and analytical uses, the production and import of hydrochlorofluorocarbons for those uses should also be covered by that allocation. (5) The Commission has published a notice to undertakings intending to import or export controlled substances that deplete the ozone layer to or from the European Union in 2013 and to undertakings intending to request for 2013 a quota for these substances intended for laboratory and analytical uses (2012/C 53/09) (3), and has thereby received declarations on intended imports in 2013. (6) The quantitative limits and quotas should be determined for the period 1 January to 31 December 2013, in line with the annual reporting cycle under the Montreal Protocol on Substances that Deplete the Ozone Layer. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 25(1) of Regulation (EC) No 1005/2009, HAS ADOPTED THIS DECISION: Article 1 Quantitive limits for release for free circulation The quantities of controlled substances subject to Regulation (EC) No 1005/2009 which may be released for free circulation in the Union in 2013 from sources outside the Union shall be the followings: Controlled substances Quantity (in ozone depleting potential (ODP) kilograms) Group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and group II (other fully halogenated chlorofluorocarbons) 22 033 000,00 Group III (halons) 18 222 010,00 Group IV (carbon tetrachloride) 9 295 220,00 Group V (1,1,1-trichloroethane) 1 500 001,50 Group VI (methyl bromide) 870 120,00 Group VII (hydrobromofluorocarbons) 1 869,00 Group VIII (hydrochlorofluorocarbons) 5 314 106,00 Group IX (bromochloromethane) 294 012,00 Article 2 Allocation of quotas for release for free circulation 1. The allocation of quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons during the period 1 January to 31 December 2013 shall be for the purposes and to the undertakings indicated in Annex I. 2. The allocation of quotas for halons during the period 1 January to 31 December 2013 shall be for the purposes and to the undertakings indicated in Annex II. 3. The allocation of quotas for carbon tetrachloride during the period 1 January to 31 December 2013 shall be for the purposes and to the undertakings indicated in Annex III. 4. The allocation of quotas for 1,1,1-trichloroethane during the period 1 January to 31 December 2013 shall be for the purposes and to the undertakings indicated in Annex IV. 5. The allocation of quotas for methyl bromide during the period 1 January to 31 December 2013 shall be for the purposes and to the undertakings indicated in Annex V. 6. The allocation of quotas for hydrobromofluorocarbons during the period 1 January to 31 December 2013 shall be for the purposes and to the undertakings indicated in Annex VI. 7. The allocation of quotas for hydrochlorofluorocarbons during the period 1 January to 31 December 2013 shall be for the purposes and to the undertakings indicated in Annex VII. 8. The allocation of quotas for bromochloromethane during the period 1 January to 31 December 2013 shall be for the purposes and to the undertakings indicated in Annex VIII. 9. The individual quotas for undertakings shall be as set out in Annex IX. Article 3 Quotas for laboratory and analytical uses The quotas for importing and producing controlled substances for laboratory and analytical uses in the year 2013 shall be allocated to the undertakings listed in Annex X. The maximum quantities that may be produced or imported in 2013 for laboratory and analytical uses allocated to these undertakings are set out in Annex XI. Article 4 Period of validity This Decision shall apply from 1 January 2013 and shall expire on 31 December 2013. Article 5 Addressees This Decision is addressed to the following undertakings: 1 ABCR Dr Braunagel GmbH & Co. (DE) Im Schlehert 10 76187 Karlsruhe Germany 2 Aesica Queenborough Ltd North Street Queenborough Kent, ME11 5EL United Kingdom 3 AGC Chemicals Europe, Ltd PO Box 4, Hillhouse Site Thornton Cleveleys, Lancs, FY5 4QD United Kingdom 4 Airbus Operations SAS Route de Bayonne 316 31300 Toulouse France 5 Albany Molecular Research (UK) Ltd Mostyn Road Holywell Flintshire, CH8 9DN United Kingdom 6 Albemarle Europe SPRL Parc Scientifique Einstein Rue du Bosquet 9 1348 Louvain-la-Neuve Belgium 7 Arkema France SA 420, rue dEstienne DOrves 92705 Colombes Cedex France 8 Arkema Quimica SA Avenida de Burgos 12 28036 Madrid Spain 9 Ateliers Bigata SAS 10, rue Jean Baptiste Perrin, 33320 Eysines Cedex France 10 BASF Agri Production SAS 32 rue de Verdun 76410 Saint-Aubin lÃ ¨s Elbeuf France 11 Bayer Crop Science AG GebÃ ¤ude A729 41538 Dormagen Germany 12 Diverchim SA 100, rue Louis Blanc 60765 Montataire Cedex France 13 Dow Deutschland Anlagengesellschaft mbH BÃ ¼tzflether Sand 21683 Stade Germany 14 DuPont de Nemours (Nederland) BV Baanhoekweg 22 3313 LA Dordrecht Netherlands 15 Dyneon GmbH Industrieparkstrasse 1 84508 Burgkirchen Germany 16 Eras Labo 222 D1090 38330 Saint Nazaire les Eymes France 17 Eusebi Impianti SRL Via Mario Natalucci 6 60131 Ancona Italy 18 Eusebi Service SRL Via Vincenzo Pirani 4 60131 Ancona Italy 19 Fire Fighting Enterprises Ltd 9 Hunting Gate, Hitchin SG4 0TJ United Kingdom 20 Fujifilm Electronic Materials (Europe) NV Keetberglaan 1A Haven 1061 2070 Zwijndrecht Belgium 21 Gedeon Richter Plc. Gyomroi ut 19-21 1103, Budapest Hungary 22 Gielle di Luigi Galantucci Via Ferri Rocco, 32 70022 Altamura (BA) Italy 23 Halon & Refrigerants Services Ltd J. Reid Trading Estate Factory Road, Sandycroft Deeside, Flintshire CH5 2QJ United Kingdom 24 Harp International Ltd Gellihirion Industrial Estate Rhondda, Cynon Taff Pontypridd CF37 5SX United Kingdom 25 Honeywell Fluorine Products Europe BV Laarderhoogtweg 18 1101 EA Amsterdam Netherlands 26 Honeywell Specialty Chemicals GmbH Wunstorfer Strasse 40 Postfach 100262 30918 Seelze Germany 27 Hovione Farmaciencia SA Sete Casas 2674-506 Loures Portugal 28 Hydraulik-liftsysteme/Walter Mayer GmbH Heinrich-Hertz-Str. 3 76646 Bruchsal Germany 29 ICL-IP Europe BV Fosfaatweeg 48 1013 BM Amsterdam Netherlands 30 Laboratorios Miret SA Geminis 4, 08228 Terrassa, Barcelona Spain 31 LGC Standards GmbH Mercatorstr. 51 46485 Wesel Germany 32 LPG Tecnicas en Extincion de Incendios SL C/Mestre Joan Corrales 107-109 08950 Esplugas de Llobregat, Barcelona Spain 33 Ludwig-Maximilians-UniversitÃ ¤t Department Chemie Butenandstr. 5-13 (Haus D) 81377 MÃ ¼nchen Germany 34 Mebrom NV Assenedestraat 4 9940 Rieme Ertvelde Belgium 35 Merck KgaA Frankfurter Strasse 250 64271 Darmstadt Germany 36 Meridian Technical Services Ltd PO Box 16919 SE3 9WE London United Kingdom 37 Mexichem UK Ltd PO Box 13 The Heath Runcorn Cheshire WA7 4QX United Kingdom 38 Ministry of Defence Defence Fuel Lubricants and Chemicals PO Box 10.000 1780 CA Den Helder Netherlands 39 Panreac Quimica SLU Pol. Ind. Pla de la Bruguera, C/Garraf 2 08211 Castellar del VallÃ ¨s-Barcelona Spain 40 PoÃ ¼-Pliszka Sp. z o.o. ul.SzczeciÃ ska 45 80-392 GdaÃ sk Poland 41 R.P. Chem SRL Via San Michele 47 31062 Casale sul Sile (TV) Italy 42 Safety Hi-Tech SRL Via Cavour 96 67051 Avezzano (AQ) Italy 43 Savi Technologie Sp. z o.o. Ul. Wolnosci 20 Psary 51-180 Wroclaw Poland 44 Sigma Aldrich Chemie GmbH Riedstrasse 2 89555 Steinheim Germany 45 Sigma Aldrich Chimie SARL 80, rue de Luzais Lisle dabeau Chesnes 38297 St Quentin Fallavier France 46 Sigma Aldrich Company Ltd The Old Brickyard, New Road Gillingham SP8 4XT United Kingdom 47 Solvay Fluor GmbH Hans-BÃ ¶ckler-Allee 20 30173 Hannover Germany 48 Solvay Fluores France 25 rue de Clichy 75442 Paris France 49 Solvay Specialty Polymers France SAS Avenue de la RÃ ©publique 39501 Tavaux Cedex France 50 Solvay Specialty Polymers Italy SpA Viale Lombardia 20 20021 Bollate (MI) Italy 51 Sterling Chemical Malta Ltd 48 Squad Nru 2, Triqix, Xatt, Pta 9044 Pieta Malta 52 Sterling SpA Via della Carboneria 30 06073 Solomeo di Corciano (PG) Italy 53 Syngenta Crop Protection Surrey Research Park 30 Priestly Road Guildford Surrey GU2 7YH United Kingdom 54 Tazzetti SpA Corso Europa n. 600/a 10070 Volpiano (TO) Italy 55 TEGA Technische Gase und Gastechnik GmbH Werner-von-Siemens-Strasse 18 97076 WÃ ¼rzburg Germany 56 Thomas Swan & Co. Ltd Rotary Way Consett County Durham DH8 7ND United Kingdom Done at Brussels, 11 December 2012. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 286, 31.10.2009, p. 1. (2) OJ L 147, 2.6.2011, p. 4. (3) OJ C 53, 23.2.2012, p. 18. ANNEX I GROUPS I AND II Import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and process agent uses during the period 1 January to 31 December 2013. Company Honeywell Fluorine Products Europe BV (NL) Mexichem UK Limited (UK) Solvay Specialty Polymers Italy SpA (IT) Syngenta Crop Protection (UK) Tazzetti SpA (IT) TEGA Technische Gase und Gastechnik GmbH (DE) ANNEX II GROUP III Import quotas for halons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and critical uses during the period 1 January to 31 December 2013. Company ABCR Dr Braunagel GmbH & Co. (DE) Ateliers Bigata (FR) BASF Agri Production SAS (FR) ERAS Labo (FR) Eusebi Impianti SRL (IT) Eusebi Service SRL (IT) Fire Fighting Enterprises Ltd (UK) Gielle di Luigi Galantucci (IT) Halon & Refrigerant Services Ltd (UK) Hydraulik-liftsysteme/Walter Mayer GmbH (DE) LPG Tecnicas en Extincion de Incendios SL (ES) Meridian Technical Services Ltd (UK) Poz Pliszka (PL) Safety Hi-Tech SRL (IT) Savi Technologie Sp. z o.o. (PL) ANNEX III GROUP IV Import quotas for carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and process agent uses for the period 1 January to 31 December 2013. Company Arkema France SA (FR) Dow Deutschland Anlagengesellschaft mbH (DE) Mexichem UK Limited (UK) Solvay Fluores France (FR) ANNEX IV GROUP V Import quotas for 1,1,1 trichloroethane allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2013. Company Arkema France SA (FR) Fujifilm Electronic Materials Europe (BE) ANNEX V GROUP VI Import quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2013. Company Albemarle Europe SPRL (BE) ICL-IP Europe BV (NL) Mebrom NV (BE) Sigma Aldrich Chemie GmbH (DE) ANNEX VI GROUP VII Import quotas for hydrobromofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2013. Company ABCR Dr Braunagel GmbH & Co. (DE) Albany Molecular Research (UK) Hovione Farmaciencia SA (PT) R.P. Chem SRL (IT) Sterling Chemical Malta Ltd (MT) Sterling SpA (IT) ANNEX VII GROUP VIII Import quotas for hydrochlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2013. Company ABCR Dr Braunagel GmbH & Co. (DE) AGC Chemicals Europe, Ltd (UK) Aesica Queenborough Ltd (UK) Arkema France SA (FR) Arkema Quimica SA (ES) Bayer CropScience AG (DE) DuPont de Nemours (Nederland) BV (NL) Dyneon GmbH (DE) Honeywell Fluorine Products Europe BV (NL) Mexichem UK Limited (UK) Solvay Fluor GmbH (DE) Solvay Specialty Polymers France SAS (FR) Solvay Specialty Polymers Italy SpA (IT) Tazzetti SpA (IT) ANNEX VIII GROUP IX Import quotas for bromochloromethane allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2013. Company Albemarle Europe SPRL (BE) ICL-IP Europe BV (NL) Laboratorios Miret SA (ES) Sigma Aldrich Chemie GmbH (DE) Thomas Swan & Co. Ltd (UK) ANNEX IX (Commercially sensitive  in confidence  not to be published) ANNEX X Undertakings entitled to produce or import for laboratory and analytical uses The quota of controlled substances which may be used for laboratory and analytical uses, are allocated to: Company ABCR Dr Braunagel GmbH & Co. (DE) Airbus Operations SAS (FR) Arkema France SA (FR) Diverchim SA (FR) Gedeon Richter Plc. (HU) Harp International Ltd (UK) Honeywell Fluorine Products Europe BV (NL) Honeywell Specialty Chemicals GmbH (DE) LGC Standards GmbH (DE) Ludwig-Maximilians-UniversitÃ ¤t (DE) Merck KGaA (DE) Mexichem UK Limited (UK) Ministry of Defense (NL) Panreac Quimica SLU (ES) Sigma Aldrich Chemie GmbH (DE) Sigma Aldrich Chimie SARL (FR) Sigma Aldrich Company Ltd (UK) Solvay Fluor GmbH (DE) Tazzetti SpA (IT) ANNEX XI (Commercially sensitive  in confidence  not to be published)